Case 8:20-cv-00914-VMC-AEP Document 10 Filed 06/05/20 Page 1 of 1 PageID 34



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ANTHONY DIMASI,

      Plaintiff,                                                   CASE NO.: 8:20-cv-00914

vs.

BRIDGE REAL ESTATE GROUP, LLC

       Defendant.
                                                                   /

                   NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiff, through his undersigned counsel, pursuant to Rule 41(a)(1)(A)(i), Fed.R.Civ.P.,

hereby voluntarily dismisses this action with prejudice, with each party is to bear their own attorney’s

fees, litigation expenses and costs, except as agreed to by the Parties in the Settlement Agreement.

Dated this 5th day of June, 2020.

                                    CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2020, I electronically filed the foregoing with the Clerk of the

Court by using the CM/EFC system and emailed a copy of same to counsel for Defendant, Erin

Centrone, Cole, Scott, & Kissane, P.A., 4301 West Boy Scout Boulevard, Suite 400, Tampa, Florida

33607, Erin.Centrone@csklegal.com, Kiara.Stubbs@csklegal.com.

                                                   /s/ April S. Goodwin
                                                   APRIL S. GOODWIN, ESQ.
                                                   FLORIDA BAR NO: 0502537
                                                   The Goodwin Firm
                                                   801 West Bay Drive, Suite 705
                                                   Largo, FL 33770
                                                   Attorney for Plaintiff
                                                   (727) 316.5333
                                                   april@goodwin-firm.com
